Citation Nr: 0603467	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-14 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD), 
initially evaluated as 30 percent disabling from November 6, 
2000, and 50 percent disabling from August 1, 2001.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was remanded by the Board in June 2004 for further 
development.  It has been returned to the Board for review.  


FINDINGS OF FACT

1.  Prior to June 2001, the veteran's psychiatric disorder 
was manifested primarily by symptoms that included depressed 
mood, anxiety and sleep impairment; without more than 
moderate impairment in social functioning or industrial 
capability.

2.  Since August 2001, the veteran's psychiatric disorder is 
manifested by serious symptoms more nearly approximating 
total occupational impairment.  

3.  In view of the disposition of the claim for a higher 
rating for PTSD to 100 percent, the veteran's claim for a 
TDIU is moot.


CONCLUSIONS OF LAW

1.  Prior to June 2001, the schedular criteria for a rating 
higher than 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005). 

2.  Since August 2001, the schedular criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2005). 

3.  The claim for a TDIU rating is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2001 and October 2003.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letters advised the appellant 
what information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for a higher evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to a higher rating than 30 percent for PTSD 
between November 2000 and June 2001  

A VA examination was conducted in December 2000.  The veteran 
reported his service, medical, and social histories.  He 
reported that he was initially married for 20 years and 
divorced.  He remarried and stayed with his second spouse for 
31 years until her death in 1995.  He reported that he was 
active in the church.  He had 3 children from his first 
marriage and one from his second marriage.  He did not have 
contact with his daughter from his second marriage.  

He was alert, oriented by 4, coherent, and cooperative.  He 
had feeling of guilt.  He drank alcohol in the past to 
prevent nightmares.  His symptoms including traumatic 
memories, which had worsened since his spouse's death.  He 
occasionally thought of suicide but had not acted upon it.  
His affect was appropriate to topic and somewhat restricted 
in range.  His mood was depressed and anxious.  There was no 
thought disturbance and his judgment was intact.  His 
thoughts were logical and goal oriented.  He reported sleep 
impairment.  His insight was limited as far as how his 
traumatic experiences affected him.  His speech was normal in 
terms of volume, rate, and rhythm.  He endorsed having 
derealization experiences.  The examiner reported that this 
may be indicative of age; otherwise there were no symptoms of 
dementia.  He reported that he had trouble controlling his 
anger.  The examiner recommended psychoeducation that focused 
on his PTSD symptoms, anger, depression, and grief.  The 
diagnosis was PTSD.  The GAF score was 60.

The veteran reported similar symptoms as well as, his medical 
and social histories at VA examination in March 2001.  He was 
neatly groomed, well dressed, alert, cooperative, and 
pleasant.   His speech was normal in rate, tone, and volume.  
His thought processes were logical, coherent, and goal 
directed.  There was no looseness of association, 
circumstantiality, tangentiality, pressured speech, or flight 
of ideas.  He admitted to hearing voices when no one was 
there.  His affect was blunted.  His mood was depressed, 
self-rated at 6-7 on a scale of 10.  He was oriented to time, 
place, person, and situation.  His immediate recall was 3/3 
and he was able to remember after 3 minutes.  His remote 
memory was intact and he could name the last 3 presidents.  
He could do simple calculations and spell the word "world" 
backwards.  His symptoms included nightmares, flashbacks, 
restricted range of affect, feelings of detachment, 
irritability, hypervigilance, and exaggerated startle 
response.  The GAF score was 61.  The examiner commented that 
a GAF score of 61 was indicative of mild symptoms, some 
difficulty in social functioning, but generally functioning 
fairly well with some interpersonal relationships.  

Service connection was granted for PTSD in a May 2001 rating 
action.  A 30 percent evaluation was assigned effective in 
November 2000.  

VA outpatient records dated between 2000 and 2001 show that 
the veteran received psychiatric medical care.  He was 
hospitalized from June to July 2001.  His GAF scores ranged 
from 45-50.

In a January 2002 rating action, a temporary 100 percent 
rating was granted for PTSD from June 18, 2001, to August 1, 
2001, thereafter the 30 percent evaluation was assigned.  

In reviewing the findings and history elicited at the VA 
examinations, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestations for a 30 percent evaluation.  

Prior to the hospitalization in June 2001, he was generally 
functioning independently, appropriately, and effectively.  
He exhibited some anxiety, depression, and blunted affect.  
However, his conversation was normal, not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  The veteran did not describe panic attacks.  His 
memory was noted to be preserved, not limited to retention of 
only highly learned tasks, much less marked by memory loss 
for close relatives, or his own occupation or name.  In 
general, his judgment was noted to be adequate.  He did not 
have problems involving routine behavior, self-care, or 
conversation, nor did he neglect his personal appearance or 
hygiene.  He was well oriented, rather than disoriented.  He 
had no obsessional rituals.  Moreover, the assigned GAF 
scores would not support a conclusion that a higher 
evaluation is warranted.  In sum, the veteran's symptoms did 
not more closely approximate the criteria required for a 50 
percent rating prior to June 18, 2001.

Entitlement to a higher evaluation for PTSD from August 1, 
2001

VA outpatient records dated between 2001 and 2003 show that 
the veteran continued receiving psychiatric medical care.  He 
received psychiatric hospital care in June-July 2001, August-
September 2002, and May 2003.  His GAF scores ranged from 45-
50.

In a September 2002 rating action, a temporary 100 percent 
rating was granted for PTSD from August 16, 2002, to October 
1, 2002, thereafter the 30 percent evaluation was assigned.  

A private psychiatric evaluation was conducted in September 
2002.  The veteran reported similar symptoms as reported 
above.  He was neatly dressed and somewhat obsessive.  He was 
hypervigilant and anxious.  He tended to stalk about.  His 
affect was flattened.  His speech was monotone and flat.  His 
short and long term memory was patchy.  He tended to have 
periods where his judgment was impaired to vignette.  He was 
unmotivated and hedonic.  The diagnosis was PTSD.  The GAF 
score was 40.  The examiner commented that if the veteran 
attempted to enter the work force he would more than likely 
fail.  He showed difficulties with panic attacks, social 
impairment, depressed mood, anxiety, suspiciousness, horrible 
sleep difficulties, and memory loss.  

A VA psychologist in July 2003 reported that the veteran 
developed severe PTSD.  She described the effects and 
symptoms associated with PTSD.  She commented on the state of 
current research involving PTSD and she described various 
treatment regimes.  She noted that he experienced severe 
sleep disorder with frequent nightmares.  He has had trouble 
maintaining employment and long term relationships.  He was 
highly anxious and in constant motion.  She stated that his 
PTSD developed to a point where he is unable provide for 
himself.  

The veteran submitted an August 2003 statement from a private 
readjustment counselor.  It was reported that the veteran 
experienced manifestations that included intrusive thoughts 
of combat, social isolation, increased anxiety, and 
depression.  The veteran reported that he had problems 
relating to others, a diminished ability to concentrate, and 
sleep impairment.  The counselor stated that his condition 
would not improve.   

In a November 2003 rating action, a temporary 100 percent 
rating was granted for PTSD from May 6, 2003, to June 1, 
2003, thereafter the 30 percent evaluation was assigned.  

Pursuant to a Board remand a VA examination was conducted in 
September 2004.  The veteran reported his medical and social 
histories.  He noted similar symptoms as reported above.  On 
examination he was polite and cooperative.  He was not in 
acute distress.  His affect was appropriate and 
unconstricted.  His mood appeared to be dysthymic.  He was 
alert, oriented, relevant, and coherent.  There was no 
evidence of psychosis.  He related his problems in a genial, 
humble, and seemingly honest manner.  The GAF score was 50.  

In a February 2005 addendum, the VA examiner reviewed the 
claims file.  He was puzzled by the request regarding the 
impact of the veteran's PTSD on his ability to maintain 
gainful employment.  The examiner found the issue "moot" 
because the veteran was 80 years old and had retired in the 
mid-1990s.  

In a June 2005 rating action, the evaluation was increased to 
50 percent, effective in August 2001.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In regard to industrial impairment, it has been noted that 
the veteran is currently unemployed.  In recounting his 
symptoms, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  There were no 
manifestations of disorientation.  The examiners indicated 
that the veteran was oriented to time, place, person, and 
situation.  His memory and concentration were considered 
intact.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well and intrusive thoughts of combat 
still occurred.  He is socially isolated.  He had recurrent 
bouts of depression accompanied by wishes of being dead.  
However, he has not had the impulse or plans to harm himself.    

The GAF scores assigned over the relevant period have ranged 
from 40 to 50.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  Scores such as the veteran's show serious 
social and occupational impairment, "unable to keep a job."  
The Board finds that the overall picture more nearly 
approximates the criteria ("total occupational and social 
impairment") for a 100 percent rating.  The preponderance of 
the evidence favors the veteran's claim, and the benefit 
sought on appeal is granted.

Entitlement to a TDIU 

The veteran filed a claim for TDIU in April 2003.  

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disability.  

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for PTSD effective 
prior to the date of his claim for TDIU, the veteran is not 
eligible for TDIU.  Hence, that claim must be dismissed as 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent prior to June 2001 is 
denied.  

A 100 percent rating for PTSD beginning in August 2001 is 
granted, subject to regulations applicable to the payment of 
monetary benefits.  

The claim of entitlement to an award of TDIU is dismissed.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


